 Case: 4:16-cr-00083-HEA Doc. #: 132 Filed: 04/01/19 Page: 1 of 3 PageID #: 763



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       No. 4:16 CR 83 HEA
                                              )
MICHAEL BRUCE MCDONALD,                       )
                                              )
       Defendant.                             )


         GOVERNMENT’S SUMMARY OF EXPECTED EXPERT TESTIMONY

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Dianna R. Collins and

Robert F. Livergood, Assistant United States Attorneys for said District, and submit the

following summary of expected expert testimony to be offered at trial in this case.

       The Government expects Detective Michael Slaughter to testify, in part, about his

knowledge of making forensic images and creating portable cases through IEF and FTK.

Detective Slaughter will base his testimony on and is qualified to testify as such, due to his

training and experience received during his tenure as a law enforcement officer. Attached is a

copy of Detective Slaughter’s “Statement of Qualifications.” See Exhibit A.

       Since 2005, Detective Slaughter has been a police officer with the St. Louis County

Police Department. Since 2010, he has been a detective with the Special Investigations Unit that

conducts, among other things, child exploitation and child pornography investigations. He has

been involved in hundreds of investigations involving child pornography. In addition, he has


                                                  1
 Case: 4:16-cr-00083-HEA Doc. #: 132 Filed: 04/01/19 Page: 2 of 3 PageID #: 764



been trained on numerous different aspects of child pornography investigations since 2010,

including Cyber-Investigation in 2011, Digital Evidence Triage in 2011, Basic Data Recovery

and Acquisition in 2015, Basic Computer Forensic Examiners Course in 2015, and Identifying

and Seizing Electronic Evidence in 2016. It is anticipated that Detective Slaughter will testify

that he is knowledgeable and experienced with the process of imaging, conducting forensic

analyses, and providing portable cases of electric data.

                           Summary of Detective Slaughter’s Testimony

       It is anticipated that Detective Slaughter will testify that he is a digital evidence

technician and conducted the forensic examination of the Dell Desktop Inspiron 530 Computer,

Dell Laptop Computer, and a “MyPhone” Cell phone. It is anticipated that Detective Slaughter

will testify that he conducted a forensic analysis on May 25, 2016 and issued a report of his

findings as they pertained to the scope of the investigation at that time. It is also anticipated that

Detective Slaughter will testify that he conducted a second forensic analysis on May 24, 2017,

issued a report of his findings as they pertained to the scope of the investigation at that time and

provided a portable case of his forensic analysis to the United States Attorney’s Office.

                                               Respectfully submitted,

                                               JEFFREY B. JENSEN
                                               United States Attorney

                                               s/ Robert F. Livergood
                                               ROBERT F. LIVERGOOD, 35432MO
                                               Assistant United States Attorney




                                                  2
 Case: 4:16-cr-00083-HEA Doc. #: 132 Filed: 04/01/19 Page: 3 of 3 PageID #: 765



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2019, the foregoing was filed electronically with the

Clerk of the Court to be served by operation of the Court=s electronic filing system upon the

attorneys for the defendant.

                                                s/ Robert F. Livergood
                                                ROBERT F. LIVERGOOD, 35432MO
                                                Assistant United States Attorney




                                                3
